Case 3:18-cv-00079-JPB Document 146-2 Filed 04/22/19 Page 1 of 3 PageID #: 1911




                     In theClroultCourtofJeifeleon Oouuty| WestVlrginia

    Stde ofWtstVnginfa.
    Plaintiff'

    vs.)                                                      Case No. CC-19-2017-M-AP-6

    JuLIE ANN HAMSTEAD'
    Defendant
                                                 }!

                               Oomrfcton and Sornenelng Order


            THIS MATTER came before the Court on the 29th day of March' 2019l for a

    Change of Plea Hearing. The State of West Virginia appeared by Lyndsey W. Matschat

    and Adam J, Ward' Assistant Prosecuting Attorneys, and the Defendant appeared in

    person and by counsel, Braun Hamstead, Esq.

           Whereupon the ponies represented that a plea agreement was reached pursuant

   to Rule ll of the West Virginia Rules of Criminal Procedure.               The signed plea

   agreement letter was previously efiled.

           The Court inquired of the Defendant and her counsel as to whether or not this

   was the complete plea agreement betwreen the parties, to which inquiry the Defendant

   and her counsel answered in the affirmative.

           Thereafter the Coun engaged the Defendant in a dialogue regarding those

   matters set forth in Ca// I/. «aArenL2]/e and Rule 1 1 of the West Virginia Fiules of Criminal

   procedure. The Defendant answered all questions under oath after consultation with

   her counsel- Assistant Prosecuting Attorney Matschat also set forth a factual foundation

   for the tendered plea of no contest.

           Thereafter the Defendant, in open Court, did enter a plea of no contest to the




                                                                                              EXHIBIT

                                                                                        iEE±
Case 3:18-cv-00079-JPB Document 146-2 Filed 04/22/19 Page 2 of 3 PageID #: 1912




   misdemeanor offense of Disorderly Conduct.        The Defendant executed a written no

   contest plea form as to that offense, witnessed by the Deputy CIerk of this Court, and

  the samel being in proper form, is ORDERED filed herein. The second page of the rlo

   contest plea form containing the personal information of the Defendant is hereby

  ORDERED sealed upon motion of defense counsel without objection by the State.

         ln consideration of all of which the Court finds that the Defendant understands

  the nature of the charge lodged against her; the Court further finds that the Defendant

  understands the nature and consequences of the tendered plea of no contest; the Court

  further finds that there is a factual basis and foundation for the tendered plea of ro

  contest; and the Court finds that the Defendant tendered her plea of no contest

  inteI[igently' knowingly and voluntarily and of her own free will and accord.

         Accordingly, it is hereby ORDERED that the plea of NO COI\rrEST is accepted

  by the Courtl and it is hereby ORDERED that the Defendant' Julie Hamstead, stands

  convicted, by virtue of her plea of no contest, of the misdemeanor offense of Disorderly

  Conduct as charged in the criminal complaint initially filed in Magistrate Court and in

  violation of W_ Va. Codes 61-6-1b'

         The Court then, after hearing from counsel for the Defendant, ORDERED that the

  Defendant is fined in the amount of ton dollars ($10.00).        The Defendant is further

  ORDERED to pay court costs and the fine within six (6) months of the date of this Order.

         Further' pursuant to the written plea agreementl Defendant's Disclosure of Rule

  404 EvI'denCe, and any SuPPlemental diSCIOSureS] are ORDEFtED to be placed under

  seal wlth all attachments thereto'

         Pursuant to the plea agreement, the Court OF3DEFZED that the Obstructing
Case 3:18-cv-00079-JPB Document 146-2 Filed 04/22/19 Page 3 of 3 PageID #: 1913




   charge is hereby DISMISSED-

           The Clerk shall enter this Order and send attested copies to all counsel of record.




                                                     r===±-s3x1-
                                                     cTrTffir¬ffiuage
                                                      23rd Judicial Circuit

   Note: The electronic signature on this order can be verified using the reference COde that appears ln the
   upper_left ccmer ofthe first page- Visit VIMM/.courts-.gOV/e-file/ for more detailS'
